Name: Commission Regulation (EEC) No 1651/93 of 28 June 1993 fixing the sluice-gate prices and levies on pigmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29. 6. 93 Official Journal of the European Communities No L 157/43 COMMISSION REGULATION (EEC) No 1651/93 of 28 June 1993 fixing the sluice-gate prices and levies on pigmeat THE COMMISSION OF THE EUROPEAN COMMUNITIES, component is calculated ; whereas that period is 1 January to 31 May 1993 ; Whereas the second component must be equal to 7 % of the average of the sluice-gate prices applicable for the four quarters to 1 April in each year ; Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat ('), as last amended by Regulation (EEC) No 1249/89 (2), and in particular Articles 8 and 12 (1 ) thereof, Whereas a levy fixed quarterly in advance must be charged on imports into the Community for the products specified in Article 1 ( 1 ) of Regulation (EEC) No 2759/75 ; Whereas the levies on the products specified in Article 1 ( 1 ) (a) and (b) of Regulation (EEC) No 2759/75 other than pig carcases must be derived from the levy on pig carcases on the basis of the coefficients fixed for such products pursuant to Article 10 (4) of Regulation (EEC) No 2759/75 in Annex I to Commission Regulation (EEC) No 3944/87 of 21 December 1987 fixing coefficients for calculating levies on pigmeat products (6), as last amended by Regulation (EEC) No 2242/91 Q ; Whereas the levies on the products specified in Article 1 (1 ) (c) of Regulation (EEC) No 2759/75 are made up of two components ; Whereas the first component must be derived from the levy on pig carcases on the basis of the coefficients fixed in Annex II to Regulation (EEC) No 3944/87 ; Whereas the second component must be equal to 7 % , and for products falling within CN codes ex 1 602 and ex 1902 to 10 % of the average offer prices for imports during the 12 months to 1 April ; whereas those averages should be determined bearing in mind all the informa ­ tion available on imports into the Community from third countries, taking into account the representative character of prices ; Whereas, as the levies and sluice-gate prices were last fixed by Commission Regulation (EEC) No 633/93 of 18 March 1993 (3), for the period from 1 April to 30 June 1993, new levies and sluice-gate prices must be fixed for the period 1 July to 30 September 1993 ; Whereas the levy on pig carcases is made up of two components ; Whereas the first component must be equal to the diffe ­ rence between prices within the Community and on the world market for the quantity of feed grain determined in accordance with Article 1 of Council Regulation (EEC) No 2764/75 of 29 October 1975 laying down the rules for calculating a component of the levy on pig carcases (4), as last amended by Regulation (EEC) No 4160/87 (*), the composition whereof is indicated therein ; Whereas the value within the Community of that quan ­ tity of feed grain must be determined in accordance with Article 2 of Regulation (EEC) No 2764/75 ; whereas the value for the same quantity on the world market must be determined in accordance with Article 3 thereof ; Whereas Article 3 of that Regulation provides that the price of each cereal on the world market is to be equal to the average of the cif prices of that cereal ; whereas the cif prices are recorded for the five-month period ending one month before the quarter in respect of which the said Whereas, in the case of products falling within CN codes 0206 30 21 , 0206 30 31 , 0206 41 91 , 0206 49 91 , 1501 00 11 , 1601 00 10, 1602 10 00, 1602 20 90 and 1602 90 10 in respect of which the rate of duty has been bound under the General Agreement on Tariffs and Trade (GATT), the levies must not exceed the amount resulting from that binding ; Whereas for pig carcases and other products referred to in Article 1 of Council Regulation (EEC) No 2766/75 of 29 October 1975 establishing the list of products for which sluice-gate prices are to be fixed and laying down the(') OJ No L 282, 1 . 11 . 1975, p. 1 . (J) OJ No L 129, 11 . 5 . 1989, p. 12. (3 OJ No L 67, 19 . 3. 1993, p. 16 . (6) OJ No L 373, 31 . 12. 1987, p. 25. o OJ No L 204, 27. 7. 1991 , p . 21 . (4) OJ No L 282, 1 . 11 . 1975, p. 21 . 0 OJ No L 392, 31 . 12. 1987, p. 46. No L 157/44 Official Journal of the European Communities 29 . 6. 93 rules for fixing the sluice-gate price for pig carcases ('), as last amended by Regulation (EEC) No 3909/87 (2), the sluice-gate prices must be fixed in advance for each quarter ; gements applicable to agricultural products and certain goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States (ACP States), as amended by Regulation (EEC) No 444/92 (6), special import arrangements were introduced involving a reduction to 50 % in levies within the frame ­ work of fixed amounts or annual quotas, in particular for certain pigmeat products ; Whereas the sluice-gate price for pig carcases ' is made up of three components ; Whereas, pursuant to Article 101 ( 1 ) of Council Decision 91 /482/EEC of 25 July 1991 on the association of the overseas countries and territories with the European Economic Community (J), no levies shall apply on imports of products originating in the overseas countries and territories : Whereas the first component must be equal to the value on the world market of the quantity of feed grain equiva ­ lent to the quantity of feedingstuffs required for the production in third countries of one kilogram of pigmeat, such quantity being composed as provided in Article 2 ( 1 ) of Regulation (EEC) No 2766/75 ; Whereas the value of that quantity of grain must be deter ­ mined in accordance with Article 2 (2) and (3) of Regula ­ tion (EEC) No 2766/75 ; Whereas Council Regulation (EEC) No 518/92 (8), (EEC) No 519/92 0 and (EEC) No 520/92 (10) of 27 February 1992 on certain procedures for applying the Interim Agreements on trade and trade-related matters between the European Economic Community and the European Coal and Steel Community, of the one part, and the Republic of Poland, the Republic of Hungary and the Czech and Slovak Federal Republic respectively, of the other part, introduce arrangements for reducing import levies on certain products ; whereas Commission Regula ­ tion (EEC) No 564/92 ("), as amended by Regulation (EEC) No 3371 /92 (12), lays down detailed rules for applying the arrangements provided for in these agree ­ ments as regards pigmeat ; Whereas the said Article 2 provides that the price for each cereal on the world market shall be equal to the average of the cif prices of such cereal ; whereas the cif prices shall be determined for the period of five months ending one month before the quarter in respect of which the said amount is calculated ; whereas that period is 1 January to 31 May 1993 ; Whereas the second component, which represents the extra cost, in relation to feed grain of feedingstuffs other than grain required for the production of one kilogram of pigmeat, shall , in accordance with Article 3 ( 1 ) of Regula ­ tion (EEC) No 2766/75, be 15% of the value of the quantity of feed grain ; Whereas the third amount, which represents overhead costs of production and marketing, shall, in accordance with Article 3 (2) of Regulation (EEC) No 2766/75, be ECU 38,69 per 100 kilograms of pig carcases : Whereas, in addition, account must be taken of Council Decision 93/239/EEC of 15 March 1993 concerning the conclusion of the Agreements in the form of exchanges of letters between the European Economic Community, of the one part, and the Republic of Austria, the Republic of Finland, the Republic of Iceland, the Kingdom of Norway and the Kingdom of Sweden, of the other part, on the provisional application of the Agreements on certain arrangements in the field of agriculture, signed by the said parties in Oporto on 2 May 1 992 (I3) ; whereas Commission Regulation (EEC) No 11 56/93 (14&gt; lays down detailed rules for the application of the import arrange ­ ments for these products originating in Austria and Finland ; Whereas the sluice-gate prices of products referred to in Article 1 of Regulation (EEC) No 2766/75, other than pig carcases, must be derived from the sluice-gate price for pig carcases on the basis of the coefficients laid down by Regulation (EEC) No 3944/87 ; Whereas, by Council Regulation (EEC) No 3834/90 of 20 December 1990 reducing for 1991 the levies on certain agricultural products originating in developing countries (3), as last amended by Regulation (EEC) No 1028/93 (4), and Council Regulation (EEC) No 715/90 (*) on the arran ­ Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, (0 oj No L 52, 27. 2. 1992, p. 7. 0 OJ No L 263, 19 . 9 . 1991 , p. 1 . 0 OJ No L 56, 29. 2. 1992, p. 3 . 0 OJ No L 56, 29. 2. 1992, p. 6. (10) OJ No L 56, 29. 2. 1992, p. 9 . (  ») OJ No L 61 , 6. 3 . 1992, p. 9 . (') OJ No L 282, 1 . 11 . 1975, p. 25. (2) OJ No L 370, 30 . 12. 1987, p . 11 . 3 OJ No L 370, 31 . 12. 1990, p . 121 (,2) OJ No L 342, 25. 11 . 1993, p. 22. (4) OJ No L 108, 1 . 5. 1993. M OJ No L 84, 30. 3 . 1990, p. 85. H OJ No L 109, 1 . 5. 1993, p. 1 . O OJ No L 129, 27. 5 . 1993, p. 14. 29 . 6. 93 Official Journal of the European Communities No L 157/45 1602 20 90 and 1602 90 10, in respect of which the rate of duty has been bound within GATT, the levy shall not exceed the amount resulting from that binding. Article 2 HAS ADOPTED THIS REGULATION : Article 1 1 . For the period 1 July to 30 September 1993 the slui ­ ce-gate prices and levies provided for in Articles 12 and 8 respectively of Regulation (EEC) No 2759/75 for the products referred to in Article 1 ( 1 ) thereof shall be as set out in the Annex hereto. 2. Nevertheless, in the case of products falling within CN codes 0206 30 21 , 0206 30 31 , 0206 41 91 , 0206 49 91 , 1501 00 11 , 1601 00 10, 1602 10 00 , This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 June 1993 . For the Commission Rene STEICHEN Member of the Commission No L 157/46 Official Journal of the European Communities 29 . 6. 93 ANNEX to the Commission Regulation of 28 June 1993 fixing the sluice-gate prices and levies on pigmeat CN code Sluice-gate price(ECU/100 kg) Amount of levies (ECU/ 100 kg) 0 Conventional rate of duty bound within GATT (%) 0103 91 10 72,16 40,30  0103 92 11 61,37 34,27  0103 92 19 72,16 40,30 (4)  0203 11 10 93,84 52,40 (4)0  0203 12 11 136,07 75,98 (4)0  0203 12 19 105,10 58,69 00  0203 19 11 105,10 58,69 0 0  0203 19 13 152,02 84,89 0 0  0203 19 15 81,64 45,59 0 0  0203 19 55 152,02 84,89 0 0 -  0203 19 59 152,02 84,89 0 0  0203 21 10 93,84 52,40 0 0  0203 22 11 136,07 75,98 0 0  0203 22 19 105,10 58,69 0 0  0203 29 11 105,10 58,69 0 0  0203 29 13 152,02 84,89 0 00  0203 29 15 81,64 45,59 0 0  0203 29 55 152,02 84,89 0 0(0  0203 29 59 152,02 84,89 0 0  0206 30 21 113,55 63,40 7 0206 30 31 82,58 46,11 4 0206 41 91 113,55 . 63,40 7 0206 49 91 82,58 46,11 4 0209 00 11 37,54 20,96  0209 00 19 41,29 23,06  0209 00 30 22,52 12,58  0210 11 11 . 136,07 75,98 0 0  0210 11 19 105,10 58,69 0  0210 11 31 264,63 147,77 0 0  0210 11 39 208,32 116,330  0210 12 11 81,64 45,59 00  0210 12 1*9 136,07 75,98 0 0  0210 19 10 120,12 67,07 0  0210 19 20 131,38 73,36 0  0210 19 30 105,10 58,69 0  0210 19 40 152,02 84,89 0 0  0210 19 51 152,02 84,89 0  0210 19 59 152,02 84,89 0  0210 19 60 208,32 116,330  0210 19 70 261,81 - 146,19 0  0210 19 81 264,63 147,77 0 0  0210 19 89 264,63 147,77 0  0210 90 31 11 3,55 63,40  0210 90 39 82,58 46,11  150 1 00 11 30,03 16,77 3 1501 00 19 30,03 16,77  1601 00 10 131,38 111,20 0 24 1601 00 91 220.52 162,56 (') (2H4) tt  29 . 6. 93 Official Journal of the European Communities No L 157/47 CN code Sluice-gate price(ECU/100 kg) Amount of levies (ECU/100 kg) (3) Conventional rate of duty bound within GATT (%) 1 60 1 00 99 1 50,1 4 1 08,90 (') (2) (4) 0  160210 00 105,10 62,82 26 1602 20 90 121,99 108,08 25 1602 41 10 229,91 175,25 (4)  1602 42 10 192,37 140,47 (4)  1602 49 11 229,91 176,78 (4)  1602 49 13 192,37 1 26,35 (4)  1602 49 15 192,37 1 27,99 (&gt;)(4)  1 602 49 1 9 1 26,68 88,84 (') (4)  1602 49 30 105,10 75,12 (4)  1602 49 50 62,87 55,64 (4)  1602 90 10 121,99 89,38 26 1602 90 51 126,68 87,02  1902 20 30 62,87 47,98  (') The levy on products originating in the developing countries and listed in the Annex to Regulation (EEC) No 3834/90 is reduced by 50 % within the limits of the fixed amounts referred to in that Annex. 0 The levy on products originating in the ACP and listed in Article 8 of amended Regulation (EEC) No 715/90 reduced by 50 % within the limits of the quotas referred to in that Regulation. (3) No levy applies to OCT originating products according to Article 101 ( 1 ) of Decision 91 /482/EEC. (4) Products falling within this code, imported from Poland, Czechoslovakia or Hungary under the Interim Agree ­ ments concluded between those countries and the Community, and in respect of which EUR.l certificates issued in accordance with Regulation (EEC) No 564/92 have been presented, are subject to the levies set out in the Annex to that Regulation. (*) For products imported from Austria or Finland, the levy applicable is restricted within the conditions provided for in Regulation (EEC) No 1156/93 . NB : The CN codes and the footnotes are defined in amended Commission Regulation (EEC) No 2658/87.